July 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
MICHAEL OKPAMEN AND AMAZING GRACE HEALTHCARE SERVICES,
                     INC., Appellants

NO. 14-14-00422-CV                          V.

   DANIEL OSUAGWU, CATHERINE OSUAGWU, LARRY EWEKA AND
          LUCKY HEALTH CARE SERVICES, INC., Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 27, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Michael Okpamen and Amazing Grace Healthcare Services, Inc..


      We further order this decision certified below for observance.